Citation Nr: 1203215	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1943 to December 1945.  He was awarded the Purple Heart Medal for shell fragment wounds sustained in February 1945.

This case comes before the Board of Veterans' Appeals (Board) from appeal from a December 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, in part, denied the appellant's claims of entitlement to service connection for bilateral hearing loss and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

The Board notes that the appellant's claims of entitlement to increased evaluations for the posttraumatic stress disorder disability and the residuals of shell fragment wounds to Muscle Group XXI disability were denied in a rating decision issued in March 2011.  Notice of that denial was sent to the appellant on March 30, 2011; the appeal period has not yet run out.  Because the appellant has apparently not yet initiated or completed the procedural steps necessary for an appeal of either one of those issues, the Board has not included them in its consideration of the matter on appeal.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C.A. § 7105, a Notice of Disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by VA].

In November 2011, a Board hearing was held at the RO before the undersigned, who is the Veterans Law Judge rendering the final determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The appellant submitted additional evidence directly to the Board at the November 2011 Travel Board hearing; a waiver pursuant to 38 C.F.R. § 20.1304 was also submitted.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  Therefore, a remand to have the RO initially consider this evidence is unnecessary and the case is ready for appellate review.

The Board notes that the December 2008 rating decision included the establishment of entitlement to special monthly pension (SMP) based on the need for aid and attendance effective in May 2008.  The December 3, 2008 notice letter informed the Veteran that pension benefits had been denied because the RO did not have a complete report of his income and medical expenses.  Thereafter, in January 2009, the Veteran submitted a VA Form 21-0516-1, along with expense receipts and other documentation.  No action was apparently taken by the RO in response to the submission of this evidence.  The RO was required to consider this evidence in connection with the Veteran's August 2008 claim for SMP benefits because said evidence is deemed as having been filed in connection with that claim.  38 C.F.R. § 3.156(b).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  Thus, the December 2008 denial of SMP benefits is not final and the issue of entitlement to SMP benefits is referred to the RO for appropriate action/readjudication.

A claim of entitlement to increased compensation to the Veteran by reason of his spouse being in need of aid and attendance pursuant to 38 C.F.R. § 3.351(a)(2) was raised in correspondence received at the AOJ in January 2009, and the issues of entitlement to a separate evaluation for a tender and painful scar of the left chest under Diagnostic Code 7804 (see Esteban v. Brown, 6 Vet. App. 259 (1994) and entitlement to service connection for tinnitus have been raised by the record, but none of these matters has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over any one of those issues, and they are all referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The appellant was a soldier who served in the Pacific Theater and participated in combat whereby he was exposed to acoustic trauma from combat-related noise, including a mortar explosion which caused shell fragment wounds of the torso and neck that are service-connected.

2.  Whispered voice and spoken voice testing are insensitive to high frequency hearing loss which is the area of hearing most affected by noise exposure.

3.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.

4.  The appellant is currently service-connected for posttraumatic stress disorder (PTSD) (30 percent); a shrapnel wound of Muscle Group XXI (20 percent); and bilateral hearing loss (10 percent).  

5.  The appellant's service-connected disabilities, without consideration of his non-service-connected disabilities, do not result in the need for aid or attendance of another person. 

6.  The appellant is not housebound as a result of service-connected disabilities.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The criteria for special monthly compensation (SMC) based upon the Veteran's need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.351, 3.352(a) (2011).

3.  The criteria for entitlement to special monthly compensation at the housebound rate have not been met.  38 U.S.C.A. §§ 1114 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.350 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet.App. 94 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)). 

The RO provided notice regarding the service connection claim in correspondence dated in May 2008.  The Board is granting in full the benefits sought on appeal (service connection) in relation to the hearing loss claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in connection with the bilateral hearing loss claim, such error was harmless and will not be further discussed. 

Notice pertaining to the SMC claim was provided in a September 2008 letter, prior to the December 2008 rating decision.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 580 F.3d at 1270.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA medical records have been associated with the claims file.  The RO arranged for a VA audiology examination in July 2008, VA skin/muscle examinations in July 2008, and September 2010, and VA PTSD examinations in July 2009, and September 2010.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiner obtained a reported history from the Veteran and conducted a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent evidence that remains outstanding.  

Thus, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for SMC, as well as the assistance VA would provide.  

Thus, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  Accordingly, the Board will address the merits of the claims.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign or expedition, VA shall accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b).  

The appellant contends that he currently suffers from bilateral hearing loss due to noise exposure incurred while on active duty pursuant to participation in combat in the Pacific Theater during World War II.  The appellant's notice of separation from the Army reflects such service and he was awarded a Purple Heart Medal for shell fragment wounds sustained from the detonation of an enemy mortar.  Thus, the record clearly shows that the Veteran engaged in combat with the enemy.  Therefore, his lay statements about hearing loss he suffered at the time of the combat-related acoustic trauma are accepted as credible.

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court has held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court has further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical records reveals that he underwent a service entrance examination in January 1943; the associated report indicates results indicative of normal hearing (whispered or spoken voice (15/15)).  The December 1945 service  separation examination recorded whispered voice test results of 15/15.  Audiograms were not conducted at any time.

The first clinical documentation of the appellant's claimed bilateral hearing loss is found in the report of a VA audiometric examination that was conducted in July 2008.  The examiner reviewed the appellant's claims file and medical records and noted the appellant's exposure in service to combat, weapons, plane engines and mortar shell explosions - all without hearing protection.  The examiner also noted that no recreational noise was reported and that the appellant had been provided with ear plugs during his post-service work at a naval air test facility.  The puretone threshold results for the appellant, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
70
70
LEFT
60
55
65
75
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 86 percent in the left ear.  Each ear meets the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The audiologist who conducted the testing issued a supplemental report in September 2008.  The audiologist stated that the whispered voice test is not a frequency-specific exam and a high frequency hearing loss could go undetected.  The audiologist concluded that the appellant's current hearing loss was not related to the military because there was no documentation of hearing loss at separation, because the appellant had a positive history for occupational noise exposure, because the appellant's mother had age-related hearing loss and because a 2005 Institute of Medicine report indicated that there is no scientific basis for delayed onset of noise-induced hearing loss.

The evidence of record includes a report from a private otolaryngologist dated in July 2008.  The private audiologist noted audiogram results that demonstrated a bilateral sensorineural hearing loss and concluded that the appellant's current bilateral hearing loss was likely secondary to noise exposure.

The evidence unfavorable to the claim for service connection in this case consists of the service medical treatment records which contain no mention of hearing loss and the September 2008 VA examining audiologist opinion which indicates that it is not likely that the appellant's bilateral hearing loss is related to his military service.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, that he participated in combat action against the enemy that included exposure to weapons fire, explosions and plane engines and that he was not afforded hearing protection during service but was afforded hearing protection during many years of post-service occupational noise exposure.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with combat.  38 U.S.C.A. § 1154(b).  In addition, there is an opinion from a private otolaryngologist that the etiology of the appellant's current bilateral hearing loss is related to his noise exposure.

The Board concludes that evidence for and against the claims for service connection for bilateral hearing loss is at least in approximate balance.  In other words, the record presents a reasonable doubt that the Veteran's bilateral hearing loss had its onset during his active service and has continued to the present.  The Board will resolve that doubt in the Veteran's favor and grant service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  SMC claim

The appellant asserts that he requires regular assistance from a caregiver in order to complete the activities of daily living.  Additionally, he has indicated that he is housebound and unable to leave home without assistance and supervision.  As a result, the appellant contends that SMC is warranted on account of the need for regular aid and attendance or based on his housebound status. 

Special monthly compensation (SMC ) is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  The appellant has been denied SMC based on the need for regular aid and attendance of another person and housebound status as a result of service-connected disability. 

A Veteran will be considered to be in need of aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) , determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment. 

A Veteran being "bedridden" will be a proper basis for the determination.  "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Increased compensation may also be received at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 C.F.R. § 3.350(i).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  Id.  

The appellant has been awarded service connection for PTSD, evaluated as 30 percent disabling, and for residuals of shell fragment wounds Muscle Group XXI, evaluated as 20 percent disabling.  He has also been granted service connection for bilateral hearing loss, and as reflected by the December 2008 rating decision which considered that disability in connection with a claim for SMP, that disability warrants a 10 percent evaluation under Diagnostic Code 6100.

The record reveals that the appellant has been diagnosed with multiple disabilities for which service connection has not been awarded, including dementia; status post abdominal aortic aneurysm (AAA) repair; debility; hypertension; gait ataxia; occasional incontinence; osteoarthritis of multiple joints; cataracts; and benign prostatic hypertrophy. 

The evidence does indicate that the appellant requires the aid and attendance of another person.  Testimony presented at the November 2011 Travel Board hearing revealed that the appellant resides in an assisted living facility.  The appellant's private physician completed a VA Form 21-2680 in November 2011, and stated that the appellant requires assistance with his activities of daily living, as well as with the preparation and administration of his medications.  The appellant was described as having weakened legs ever since his AAA surgery and able to ambulate for only a short distance.  The physician also stated that the appellant required the assistance of another person or an assistive device for locomotion and that he was able to leave his immediate premises two to three days per week.  

The salient question in this SMC claim is whether the appellant requires the aid and attendance of another person and is housebound solely as a result of his service-connected disabilities.  Neither the VA Form 21-2680 from the appellant's private physician and received in September 2008, nor the VA Form 21-2680 filled out by that physician in November 2011, mentions the appellant's PTSD or his Muscle Group XXI disabilities.  The latter report mentions the hearing loss disability in passing.  The private physician indicated that appellant's limitations were due primarily to non-service-connected pathology.

In consideration of the evidence of record, and particularly the private medical evidence of record, the Board finds that the Veteran's service-connected disabilities do not result in the need for regular aid and attendance or result in him being housebound.  That is, to the extent the appellant has actual requirements of personal assistance from others and that he is permanently housebound and residing at an assisted living facility, the Board finds that the evidence shows that these circumstances are the result of non-service-connected disability.  Most notably, the appellant's senile dementia of the Alzheimer's type (SDAT), his unsteady gait, and his debility secondary to his AAA surgery result in the need for regular aid and attendance and also result in him being housebound.  These problems have not been service-connected and therefore cannot be viewed as providing the basis for a conclusion that the SMC  benefit is warranted. 

Further, the Board notes that statements made by the appellant himself, as well as from his daughter and representative, acknowledge that the Veteran is housebound and requires the aid and attendance of another person primarily because of his dementia and his other non-service-connected pathology.  Further, as discussed above, the record shows that the Veteran is not service-connected for any disability other than the three disabilities that are identified above.  Therefore, the effects of the Veteran's dementia, osteoarthritis, residuals of AAA surgery and his multiple other non-service-connected disorders cannot be considered when deciding his SMC claim. 

The evidence likewise does not demonstrate that the Veteran is housebound as a result of service-connected disability.  As noted above, the law provides that entitlement to such benefits requires the presence of at least one service-connected disability rated as 100 percent disabling.  Additionally, the appellant must be substantially confined to his dwelling and the immediate premises by his service-connected disabilities, without consideration for his non-service-connected disabilities.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  Alternatively, housebound benefits are payable to a Veteran who has a service-connected disability rated as total, and has additional service-connected disabilities independently ratable at 60 percent or more.  38 U.S.C.A. § 1114(s).  Based on the evidence of record, the foregoing criteria are not met.  The appellant does not have a service-connected disability rated as totally disabling.  In addition, he does not have service-connected disability independently rated at 60 percent or more.  Moreover, as already explained above, deficiencies in the appellant's ability to ambulate and to attend to his activities of daily living cannot be attributed solely to his service-connected disabilities.  

While the Board is sympathetic to the Veteran's claims and values his service, it is bound by the law and this decision is dictated by the relevant statutes and regulations.  The Veteran and his representative are reminded that the RO's December 2008 denial of SMP benefits is not final and, as noted in the Introduction of this decision, the issue of entitlement to SMP benefits has been referred to the RO for appropriate action.  

The Board therefore concludes that the criteria for entitlement to SMC on account of the need for regular aid and attendance of another person, and the criteria for entitlement to special monthly compensation at the housebound rate, have not been met.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350 , 3.352.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim for SMC, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


